Citation Nr: 1803938	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1983 and March 1985 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the course of the appeal, the claims file was transferred to the RO in Columbia, South Carolina.

In the December 2013 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  The Veteran's request to withdraw his hearing request was received in October 2015.

The Board has recharacterized the Veteran's claim for right shoulder rotator cuff more broadly to a right shoulder disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claim for right shoulder disability, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim of injury to right shoulder.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  While service personnel records were associated with the record in August 2014, these official service department records are not relevant to the claim on appeal for shoulder disability.  As a result, the Board has listed the issue on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2017).

In the December 2013 substantive appeal, the Veteran also perfected the appeal for the issues of entitlement to (a) a rating in excess of 60 percent for herniated nucleus pulposus of the lumbosacral spine; (b) a rating in excess of 30 percent for bowel incontinence; (c) a rating in excess of 10 percent for radiculopathy of the left lower extremity; (d) a rating in excess of 20 percent for radiculopathy of the right lower extremity; and (e) service connection for enlarged prostate.  Prior to the May 2016 VA Form 8 (Certification of Appeal), the Veteran withdrew these issues in an October 2015 VA From 21-4138.  As a result, the issues on appeal are listed on the title page accordingly.


FINDINGS OF FACT

1.  In an April 2004 VA rating decision, the claim for entitlement to service connection for injury to right shoulder was denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the April 2004 VA rating decision regarding right shoulder disability is not cumulative or redundant and raises the possibility of substantiating the claim.

3.  A current right shoulder disability, diagnosed as right acromioclavicular (AC) arthrosis, right shoulder impingement, and arthritis, did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, and was not demonstrated in or related to an occurrence during a period of active service.

4.  A current right knee disability, diagnosed as degenerative joint disease (DJD) and patellar spur, did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, and was not demonstrated in or related to an occurrence during a period of active service.


CONCLUSIONS OF LAW

1.  The April 2004 VA rating decision denying entitlement to service connection for injury to right shoulder is final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017). 

2.  New and material evidence was received since the April 2004 VA rating decision to reopen the claim for service connection for right shoulder disability.  38 U.S.C. §§ 1131, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).

3.  The criteria for entitlement to service connection for right shoulder disability have not been met.  38 U.S.C. §§ 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for right knee disability have not been met.  38 U.S.C. §§ 1131, 1137, 1153, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's representative's asserts in the December 2017 written brief that the Veteran's last examinations conducted between 2012 and 2013 are outdated for rating purposes.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  Further, the issues in this case are service connection.  The Veteran's representative argued that the examinations were too old "for rating purposes."  In this case, the current severity of the disabilities is not at issue because service connection has not been established.  Thus, new examinations to determine the severity of these disabilities are not needed. 

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence for a Right Shoulder Disability

In the April 2004 VA rating decision, service connection for injury to right shoulder was denied because the evidence of record did not support findings of a current right shoulder diagnosis that began in or was caused by military service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the April 2004 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the April 2004 VA rating decision includes July 2013 and September 2013 VA DBQ examination reports for shoulder and arm conditions and additional VA treatment records dated since September 2003.  The July 2013 examination report includes notation that diagnostic testing revealed arthritis in the right shoulder.  The September 2013 examination reports includes diagnoses of right AC arthrosis and right shoulder impingement, as well as notation that diagnostic testing revealed arthritis in the right shoulder.  A July 2013 VA treatment record also documents diagnostic testing of the right shoulder revealed degenerative arthritic changes.  The Board finds that this evidence is new and material to the element of establishing a current disability of the right shoulder, which was not established at the time of the April 2004 VA rating decision.  As a result, the claim is reopened.  38 U.S.C. §§ 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Service Connection for Right Shoulder and Right Knee Disabilities

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Due to the similar dispositions for the claims on appeal, the Board will address them in a common discussion below.

At the outset and as noted above, review of the evidentiary record shows the Veteran has a current right shoulder disability, diagnosed as right AC arthrosis, right shoulder impingement, and arthritis, noted during the appeal period in July 2013 and September 2013 VA DBQ examination reports and a July 2013 VA treatment record.

Review of the evidentiary record also shows the Veteran has a current right knee disability, diagnosed as DJD and patellar spur, noted during the appeal period in April 2012 and September 2013 VA DBQ examination reports.

Throughout the course of the appeal, the Veteran attributes his right shoulder and right knee disabilities to injury during a period of active service.  Specifically, at the April 2012 VA DBQ examination for back conditions, he noted his right knee problems began during basic training then he reinjured it later during active service.  At the July 2013 VA DBQ examinations for shoulder and arm conditions and knee and lower leg conditions, he noted injuring his right shoulder and right knee during a fall from a horse in 1986 while at Fort Hood.  He explained the "horse fell forward[,] [he] could not get out of the saddle, [and his] knee and shoulder got pinned up under [him] and the horse," and the emergency room treatment was more focused on his back so nothing was written down about his shoulder and knee.  The Veteran reiterated these contentions at the January 2013 DRO hearing.  Moreover, review of service treatment records show treatment for a knot on the right knee in July 1982 and objective testing results of the knees in May 1983.

After clinical evaluation for the Veteran's report of pain, in part, in the right shoulder and right knee in January 2011, a VA treating physician concluded the Veteran's "right shoulder pain [and] right knee pain . . [are] probably related to a fall from a horse while in the service."  The Board finds this statement is speculative as to the etiology of the Veteran's right shoulder and right knee disabilities.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Following the April 2012 VA DBQ examination for back conditions, the examiner concluded the following:

[T]he Veteran's current right knee disability or patellar spurring is less likely than not caused by or [sic] related to active service.  C[laims]-file review did show a notation on the right knee dated [in] July [sic] 1982, as a knot on the right knee, which essentially is referring to the bipartite patella noted on x-ray with no connection to any pain complaints of the Veteran.  Another note dated [in] May [sic] 1983, regarding the knee is in reference to deep tendon reflexes 2+/4+ bilaterally, which is part of a physical examination and not referring to any particular complaint referable to the right knee.  To sum it up, c[laims]-file review does not support any type of relationship of the knee during service with the present knee condition of patellar spurring.

Following the September 2013 VA DBQ examinations for shoulder and arm conditions and knee and lower leg conditions, the examiner concluded the following:

Veteran has mild medial compartment DJD on x-rays, has bipartite patella which is normal variant in humans bilaterally.  Had one indication of knee injury in service where [complaint of] knee pain for one month in 1982.  Had x-ray which demonstrated bipartite patella.  This issue seemed to resolve and not on exit records which only indicate lumbar spine condition and sciatic nerve condition with foot drop and absence of ankle reflex.  No evidence of shoulder condition documented in [service treatment records].  The knee and shoulder issue resolved after fall from horse per Veteran's history and did not become aggravating until after service.  These conditions - shoulder and knee - are less likely than not related to fall from a horse.

The Board has considered the Veteran's reported history of symptomatology related to his right shoulder and knee disabilities throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer opinions as to the etiology of his diagnosed right shoulder and knee disabilities.  Determining the etiology of the Veteran's current right shoulder and right knee diagnoses requires inquiry into internal physical processes not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

Based on the evidence of record, the preponderance of the evidence does not demonstrate that these current disabilities were demonstrated in or related to an occurrence of a musculoskeletal injury during active service, to include the fall from a horse as described by the Veteran.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criterion to establish service connection on a direct basis has been met.

The Board also finds that the evidence preponderates against finding that a right shoulder or right knee disability was manifest to a compensable degree within one year of separation from active duty or chronic disorder during service.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of a right shoulder disability, yet as noted above, show treatment for a knot on the right knee in July 1982 and objective testing results of the knees in May 1983.  No evidence within one year of service discharge in 1987 note a chronic right shoulder or right knee disability.  In fact, review of post-service treatment records reflect that the onset of arthritis in the right shoulder and the right knee was multiple years after separation from service.  Accordingly, service connection for right shoulder and right knee disabilities on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of these disabilities after separation from service, the Board finds right shoulder and right knee disabilities did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for service connection for right shoulder disability is reopened.

Service connection for right shoulder disability is denied.

Service connection for right knee disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


